Title: To James Madison from William Madison, 25 March 1811
From: Madison, William
To: Madison, James


Dr BrotherMarch 25th. 1811.
When I paid Gooch the $100. he said they exceeded the Sum he had written for, upward of twenty dollars. I saw him yesterday & he said that the sum mentioned in your letter is still wanted for the purposes therein stated. I have drawn on Mr Patton for it on yr Acct. as I had directed him when I passed thro: Fredbg to send you $220. on my Acct which with the $100 pd. Gooch will make the amt you let me have. I wish to know if you have recd them. If you have not the order in favour of Gooch shall be placed to my Acct & the ballce immediately forwd to you. Doct Willis continues very low—but little hopes are entertained of his recovery. Yesterday was the first time that I ventured from home since my return from Washington—being confind by an indisposition produced by the excessive fatigue & exposure on the road from Alexandria to Fredbg. I was compelled to walk the greater part of the way thro. the mud & Snow. I am considerably reduced, but now hope I shall soon regain my usual plight. One of your Waggons is still engaged in carrying your wheat to market—price 10/2. Flour 52/. ⅌ Bl. My Waggon is engaged in hauling the partnership flour. Gooch thinks there is no necessity to buy any more horses at this time. However if good bargains offer I will avail myself of them for you. Accept of my Affections
Wm Madison
